Title: From John Quincy Adams to Justus Bush Smith, 17 January 1804
From: Adams, John Quincy
To: Smith, Justus Bush



Sir.
Washington 17. January 1804.

Finding by your letter of 5. December that it will not be convenient to you to send me the 500 dollars, as I proposed in my last, I shall be satisfied with your own offer, and request you would deposit that money with my sister, when you go to New-York in February—I expect to pass through that City myself in March or April, and can then receive it from her—I shall be also content to have the remainder of the note, paid in the manner I mentioned to you in my last.
I am with respect, Sir, your very humble and obedt: Servt:
